Case 20-20081-NGH          Doc 179     Filed 04/13/21 Entered 04/13/21 12:05:05                Desc Main
                                     Document      Page 1 of 15



                       UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF IDAHO


  IN RE:                                               Case No. 20-20081-NGH

  IDC ENTERPRISES, INC.,
             Debtor.                                   Chapter 7

                                MEMORANDUM OF DECISION


 INTRODUCTION

         Chapter 7 1 trustee Patrick Geile (“Trustee”) filed a motion for turnover of certain

 equipment and vehicles used by IDC Enterprises, Inc. (“Debtor”) in its logging business.

 Doc. No. 116 (the “Motion”). 2 Creditor Bank of the Pacific (“BOP”) filed a joinder to

 Trustee’s Motion. Doc. No. 126. Debtor opposes the Motion and asserts that much of

 the personal property at issue is owned by third parties and is not estate property. A

 hearing was held on December 7, 2020, and the Court determined a further evidentiary

 hearing was necessary. Doc. No. 132 (minute entry). A videoconference evidentiary

 hearing was held on February 18, 2021. The parties submitted written closing arguments.

 The Court took the matter under advisement. Having considered the evidence and the




         1
          Unless otherwise indicated, all chapter and section references are to the Bankruptcy Code, 11
 U.S.C. §§ 101–1532, and all “Rule” references are to the Federal Rules of Bankruptcy Procedure.
         Trustee’s Motion also seeks turnover of a $3,000 check payable to Debtor, however Trustee
         2

 abandoned this request.


 MEMORANDUM OF DECISION - 1
Case 20-20081-NGH           Doc 179     Filed 04/13/21 Entered 04/13/21 12:05:05                  Desc Main
                                      Document      Page 2 of 15



 arguments of the parties, the Court reaches the following findings of fact and conclusions

 of law pursuant to Rules 7052 and 9014.

 BACKGROUND

         Debtor filed a chapter 11 petition on February 27, 2020, and elected to proceed as

 a small business debtor under subchapter V of chapter 11. Doc. No. 1. 3 Debtor’s sole

 equity holder, Jason Lunders (“Lunders”), signed the petition as Debtor’s president. Id.

 at 4–5. On March 12, 2020, Debtor filed its schedules. Ex. 216 at 1–16 (the

 “Schedules”). Debtor’s Schedule A/B lists machinery, fixtures, and equipment with a

 current value of $1,467,000. Id. at 4–5. Schedule A/B specifically lists only some of the

 equipment—a 2006 290 Link Belt Jewell front log loader, a 2006 620C Tigercat Skidder,

 a 2005 290 Kobelco Jewell YODER, a 2004 Kobelco 330 Jewell front w/Waratah 624,

 and miscellaneous items located in a van trailer. Id. The rest of the equipment is

 incorporated into Schedule A/B by reference to an “attached list of equipment”. 4 Id. at 4.

         This list was not in fact attached to the Schedules, but was filed separately as Doc.

 No. 28 on March 13, 2020. Ex. 300 (the “Supplement”). The Supplement listed the

 following items of equipment 5:


         3
           Pursuant to Federal Rule of Evidence 201(c), the Court takes judicial notice of the record in this
 case. See Rainsdon v. Garcia (In re Garcia), 465 B.R. 181, 188 n.6 (Bankr. D. Idaho 2011) (noting that
 in addition to taking judicial notice, the Court may give evidentiary weight to assertions in a debtor’s
 schedules under Federal Rule of Evidence 801(d)) (citing In re Schweizer, 354 B.R. 272, 278 n.3 (Bankr.
 D. Idaho 2006); In re Moore, 269 B.R. 864, 869 n.7 (Bankr. D. Idaho 2001)).
         4
           Schedule A/B states in relevant part: “A PDF file has been attached to this document. This file
 will appear here when a PDF is created using the ECFiling button on the Print Documents window.” Ex.
 216 at 8.
         5
          There are unaddressed typographical errors in the Supplement, but several seemingly misspelled
 words are potentially industry terms for certain items of equipment. The Court declines to make
 (Continued)


 MEMORANDUM OF DECISION - 2
Case 20-20081-NGH          Doc 179     Filed 04/13/21 Entered 04/13/21 12:05:05                Desc Main
                                     Document      Page 3 of 15



          1995 500T Valmet & Spare head
          1995 892 Valmet Forwarder
          1987 518 Skidder & Parts skidder
          D7F Dozer w/4-way hydraulics & winch
          1990 425 Prentice Loader
          225 Catepillar [sic] loader w/Pierce carrier
          5220 Case Mower tractor
          Gallion Road Grader
          12G Catepillar [sic] Grader
          1993 Catepillar [sic] 240 w/Denhorco Stroke declimber
          2003 Timbco 425D w/360 degree head hotsaw
          1995 Kobelco 200 Jewell front log loader
          2007 2054 John Deere w/Wartah [sic] 622B
          2009 2054 John Deere w/Waratah 622B
          1974 generic log & pole trailer
          1944 Frueff log & pole pipe trailer
          1995 Teton 5th Wheel Camper
          1986 Kenworth truck trailer w/log bunks
          1956 Reliance log & pole trailer
          1984 Kenworth truck tractor w/flatbed
          2005 Ford F350 Cab & chassie [sic]
          2001 Wabash 53’ Van Trailer
          1994 Lincoln 3 axle log & pole trailer
          2001 Ford F350 Pickup w/ shop box
          2003 Ford F450 Pickup w/ crane & winch (in Alaska)
          2007 Kenworth truck & tractor w/ log bunk
          1989 Peterbuilt [sic] 379 log truck w/Peerless trailer (in Alaska)
          1988 Log trailer
          1973 Peerless log trailer (in Alaska)
          1979 65/70 ton Detach Lowboy
          1991 Western Log dog trailer
          2004 Standard equipment trailer
          1974 GIND Container Chassie [sic]
          1975 GIND Container Chassie [sic]
          2006 Western Star Truck w/ tractor

 Id.



 corrections or attempt to identify typographical errors unless the word is used in common language and is
 clearly misspelled.


 MEMORANDUM OF DECISION - 3
Case 20-20081-NGH       Doc 179     Filed 04/13/21 Entered 04/13/21 12:05:05        Desc Main
                                  Document      Page 4 of 15



        The Schedules did not list any unexpired leases for equipment. Ex. 216 at 14.

 Likewise, Debtor’s Statement of Financial Affairs, Ex. 216 at 16–22 (the “SOFA”), states

 Debtor does not hold or control any property that another entity owns. Id. at 20. Both

 the Schedules and the SOFA were signed by Lunders under penalty of perjury. Id. at 1,

 22. The Schedules have not been amended.

        On May 26, 2020, Debtor filed a plan of reorganization. Ex. 301 (the “First

 Plan”). The First Plan included a liquidation analysis of the equipment listed in the

 Schedules and Supplement. Id. at 9–10. The First Plan also listed items not in the

 Schedules or Supplement, to wit a 2001 Kenworth with lockers, a 2003 Dodge pickup

 with tanks, a 1997 Ford F350, a 1995 Ford F350, and a 1997 Linkbelt 3400 with Denarco

 processor. Id at 9. The Court denied confirmation of the First Plan. Doc. No. 66.

        On August 17, 2020, the Court ordered Debtor to provide proof of insurance on

 several items of equipment that had not been proven to be insured. Doc. No. 81 (minute

 entry). On August 23, 2020, Debtor filed a statement of compliance, Doc. No. 82, and

 attached two documents which were admitted at the February 18 evidentiary hearing on

 this matter as Exs. 314 and 315. Exhibit 314 is a “Certificate of Insurance” from

 Progressive Commercial and Ex. 315 is a document titled “Evidence of Property

 Insurance” from Northwest Insurance Agency. These documents show Debtor obtained

 insurance on several items of equipment listed in the Schedules and Supplement. In

 addition, Debtor also obtained insurance on the following items it did not list in the

 Schedules or Supplement: a 1994 Ford F Super Duty, a 1995 F350, a 1995 Hitachi




 MEMORANDUM OF DECISION - 4
Case 20-20081-NGH          Doc 179      Filed 04/13/21 Entered 04/13/21 12:05:05                 Desc Main
                                      Document      Page 5 of 15



 EX200LC, a 1997 Linkbelt 3400, a 2009 SK290 Log Loader, and a Komatsu

 PC300HDWH-6L log loader. 6 Ex. 315.

         On September 8, 2020, Debtor filed a second proposed plan of reorganization. Ex.

 304 (the “Second Plan”). The Second Plan included a liquidation analysis that was

 nearly identical to the liquidation analysis in the First Plan. Compare Ex. 301 at 9–10

 with Ex. 304 at 10–11. The Second Plan’s liquidation analysis lists all the equipment

 listed in the Schedules and Supplement. Compare Ex. 216 at 3–4 and Ex. 300 with Ex.

 304 at 10–11. 7 The Second Plan’s liquidation analysis also lists several items of

 equipment not listed on the Schedules or Supplement, to wit a Komatsu PC30OHDW-

 6L, 8 a 1995 Ford F350, a 1997 Ford F350, a 1997 Linkbelt 3400 with Denarco Processor,

 and a 2004 Bulldog trailer. Id. at 10–11.



         6
            At first glance, some items of equipment in the insurance documents appear not to be listed in
 the Schedules and Supplement. However they appear to correspond with listed equipment by make or
 model but are identified with different model years. For example, a “2001 KW” is on the Progressive
 Certificate of Insurance, Ex. 314 at 2, while the Supplement lists a 2007 Kenworth, Ex. 300 at 2. Lunders
 testified the model year “2007” in the Supplement was a typographical error, and Trustee’s closing
 argument appears to concede the 2001 and 2007 Kenworths are the same vehicle by identifying the same
 title, Ex. 332, for both a 2001 Kenworth and a 2007 Kenworth. Doc. No. 173 at 10, 11. Exhibit 332 is
 the Idaho certificate of title for a 2001 Kenworth. Thus, the Court concludes the 2007 Kenworth listed in
 the Supplement was indeed intended to be a 2001 Kenworth. Similarly, the Northwest Insurance Agency
 Evidence of Property Insurance document, Ex. 315, lists a 1989 Prentice 425P, which appears to
 correspond with the 1990 425 Prentice Loader in the Supplement, Ex. 300 at 1; a 2005 Linkbelt 290,
 which appears to correspond with the 2006 290 Link Belt Jewell front log loader listed in the Schedules,
 Ex. 216 at 4; and a 2007 Tigercat Skidder, which appears to correspond with the 2006 620C Tigercat
 Skidder listed in the Schedules, Ex. 216 at 4.
         7
           The Second Plan’s liquidation analysis does not list the 2003 Dodge pickup that was listed in
 the First Plan’s liquidation analysis. Compare Ex. 301 at 9 with Ex. 304 at 10–11.
         8
            The Court notes that the product number listed in the Second Plan, id. at 10, and that listed in
 the Evidence of Property Insurance document from Northwest Insurance Agency, Ex. 315 at 1, appear to
 differ as the former reads PC30OHDW-6L (the fifth character is the letter “O”) and the latter reads
 PC300HDW-6L (the fifth character is the number zero). This is likely due to typographical error, and the
 remainder of the product number is identical. Thus, this issue is immaterial.


 MEMORANDUM OF DECISION - 5
Case 20-20081-NGH          Doc 179     Filed 04/13/21 Entered 04/13/21 12:05:05                 Desc Main
                                     Document      Page 6 of 15



         Before the Court ruled on confirmation of the Second Plan, it granted BOP’s

 pending motion to dismiss in part, determining cause for dismissal existed, but

 conversion would be in the best interest of creditors. On September 30, 2020, the Court

 entered an order converting Debtor’s case from chapter 11 to chapter 7. Doc. No. 99. In

 its oral ruling on the motion to dismiss, the Court stated, “In this case, Debtor’s assets

 appear to have value exceeding the claims of its creditors. The Court concludes,

 therefore, that conversion is in the best interest of the creditors.”

         On November 6, 2020, Trustee filed his Motion seeking “an order compelling

 Debtor to turnover certain property and funds.” Doc. No. 116. BOP joined in the

 motion. Doc. No. 126. Debtor objects.

 DISCUSSION AND DISPOSITION

         A.      Summary of the Arguments

         Trustee argues Debtor should be required to turn over all items of equipment listed

 in the Schedules, Supplement, First Plan, Second Plan, Certificate of Insurance from

 Progressive Commercial, and Evidence of Property Insurance from Northwest Insurance

 Agency. 9 In addition, Trustee seeks turnover of certain equipment Trustee asserts Debtor

 owns but was not so listed. Debtor argues not all the identified and listed equipment is

 owned by it and thus is not property of the estate.



         9
           Trustee and BOP also argue Debtor should be judicially estopped from asserting the items listed
 in these documents are not owned by Debtor. While judicial estoppel might apply to prevent Debtor from
 taking positions that contradict assertions made in some of these documents, see Ah Quin v. Cnty. of
 Kauai Dep’t of Transp., 733 F.3d 267, 270–71 (9th Cir. 2013) (explaining the doctrine of judicial
 estoppel and the relevant factors courts consider), the Court declines to exercise its discretion to apply
 judicially estoppel, and will reach the merits of Debtor’s objection to Trustee’s Motion.


 MEMORANDUM OF DECISION - 6
Case 20-20081-NGH       Doc 179     Filed 04/13/21 Entered 04/13/21 12:05:05           Desc Main
                                  Document      Page 7 of 15



        B.     Turnover

        Upon commencement of a bankruptcy case, an estate is created that includes,

 among other things, “all legal or equitable interests of the debtor in property[.]”

 § 541(a)(1). Any interest Debtor had in the equipment that is the subject of this contest

 became property of the bankruptcy estate when Debtor filed its bankruptcy petition.

 Pursuant to § 521(a)(4), if a trustee is serving in a case, a debtor must “surrender to the

 trustee all property of the estate[.]” See also In re Marlin, 2021 WL 815856, at *11

 (Bankr. D. Idaho Feb. 26, 2021). This Court previously explained that turnover orders

 under § 521(a)(4) are not necessary, but “merely reinforce the requirement of § 521(a)(4)

 that debtors surrender all property of the estate to trustees.” Hopkins v. Nebeker (In re

 Nebeker), 2018 WL 735340, at *4 n.9 (Bankr. D. Idaho Feb. 6, 2018) (citing In re

 Espinoza, 2003 WL 21981591, at *3 (Bankr. D. Idaho Aug. 12, 2003)). However, in

 seeking such an order, “[t]he trustee has the burden of proving the estate is entitled to

 turnover of property.” Hopkins v. Quilling (In re Quilling), 2014 WL 6863112, at *4

 (Bankr. D. Idaho Dec. 3, 2014) (citing Wolfe v. Jacobson (In re Jacobson), 676 F.3d

 1193, 1200–01 (9th Cir. 2012)).

        A debtor’s ownership rights in property are defined by state law. Abele v. Modern

 Fin. Plans Servs., Inc. (In re Cohen), 300 F.3d 1097, 1104 (9th Cir. 2002); Foothill

 Capital Corp. v. Clare’s Food Mkt., Inc. (In re Coupon Clearing Serv., Inc.), 113 F.3d

 1091, 1099 (9th Cir. 1997). Broadly, Trustee seeks turnover of two types of personal

 property—vehicles with a certificate of title issued in Idaho and other equipment. The

 Court will address each category of property in turn.


 MEMORANDUM OF DECISION - 7
Case 20-20081-NGH        Doc 179     Filed 04/13/21 Entered 04/13/21 12:05:05           Desc Main
                                   Document      Page 8 of 15



               1.      Vehicles with Idaho Certificate of Titles in Evidence

        Under Idaho law, ownership of a motor vehicle is determined by the certificate of

 title issued by the Idaho Transportation Department. The Idaho motor vehicle title laws

 provide that “no person acquiring a vehicle from the owner, whether the owner is a dealer

 or otherwise, shall acquire any right, title, claim or interest in or to the vehicle until he

 has issued to him a certificate of title to that vehicle.” Idaho Code § 49-503. This Court

 has held on several occasions that, for bankruptcy purposes, the owner of a vehicle is the

 party whose name appears on the certificate of title. Hillen v. Dennis Dillon Auto Park &

 Truck Ctr., Inc. (In re Byrd), 546 B.R. 434, 439 (Bankr. D. Idaho 2016) (citing In re

 Woods, 386 B.R. 758, 762 (Bankr. D. Idaho 2008); Hopkins v. Shradley (In re Shradley),

 03.1 IBCR 7, 8 (Bankr. D. Idaho 2003)). Idaho Code § 49-503 “is ‘strictly construed by

 the courts to promote the underlying legislative policy that vehicle ownership be

 determined exclusively by reference to the name on the certificate of title.’” Hopkins v.

 Frazier (In re Tews), 502 B.R. 566, 569 (Bankr. D. Idaho 2013) (quoting Gugino v.

 Knezevich (In re Pegram), 395 B.R. 692, 695 (Bankr. D. Idaho 2008)). If the certificate

 of title lists multiple owners, and uses an “or” in that list, each listed individual “is

 deemed to be an owner of the vehicle.” In re Bill, 529 B.R. 779, 783 (Bankr. D. Idaho

 2015) (citing Hopkins v. Brasseux (In re Saunders), 2008 WL 538443 (Bankr. D. Idaho

 Feb. 25, 2008)). “[I]f one of the listed owners files a bankruptcy petition, the vehicle

 becomes property of the bankruptcy estate without regard to which of the listed owners

 paid the purchase price of the vehicle.” Id.




 MEMORANDUM OF DECISION - 8
Case 20-20081-NGH           Doc 179      Filed 04/13/21 Entered 04/13/21 12:05:05                  Desc Main
                                       Document      Page 9 of 15



         In this case, the record includes an Idaho certificate of title for each of the below

 listed vehicles, and those titles list Debtor as the owner. Therefore, the Court concludes

 each of the below vehicles is property of the estate and should Debtor possess any of

 these vehicles, Debtor is required to surrender the vehicle to Trustee. 10

  Vehicle                    VIN                         Name(s) on Certificate of Title              Exhibit
  1956 Reliance Trailer      56307                       IDC Enterprises Inc. or Jason Del Lunders    317
  1972 Peerless Division     713453                      IDC Enterprises Inc.                         318
  1973 Peerless Division     724303                      IDC Enterprises Inc.                         320
  1974 Trailer               TAP4362                     IDC Enterprises Inc.                         321
  1974 Gindy                 405531L                     IDC Enterprises Inc.                         322
  1975 Gindy                 458589L                     IDC Enterprises Inc.                         323
  1984 Kenworth              S322518GL                   IDC Enterprises Inc.                         324
  1986 Kenworth              1XKWDB9X5GS331072           IDC Enterprises Inc. or Jason Del Lunders    325
  1988 Miller Trailer        1P9CJ2628JA020030           IDC Enterprises Inc.                         326
  1989 Peterbilt 378         1XPFDB9X8KD267858           IDC Enterprises Inc.                         327
  1991 Trailer               1C94AA303M0112310           IDC Enterprises Inc.                         328
  1994 Trailer               0R57195                     IDC Enterprises Inc.                         329
  2000 Peterbilt 379         1XP5DB9XXYD510834           IDC Enterprises Inc.                         330
  2001 Ford F350             1FTSW31F81EB04736           IDC Enterprises Inc.                         331
  2001 Kenworth              1XKWDB0X91R962998           IDC Enterprises Inc.                         332
  2002 Utility Trailer       1UYVS25332U768602           IDC Enterprises Inc.                         333
  2003 Dodge Ram 3500        3D7LU38C53G799278           IDC Enterprises Inc.                         334
  2004 Starline Trailer      13YFS20284C091586           IDC Enterprises Inc.                         335
  2005 Ford F350             1FDWF37P85EB92996           Jason Lunders or IDC Enterprises Inc.        336
  2006 Western Star          B052008161                  IDC Enterprises Inc.                         337
  2015 Polaris RZR UTV       3NSVAE872FF440277           IDC Enterprises Inc.                         338
  2016 PJ Trailer            4P5FD2525G1249019           IDC Enterprises Inc.                         339




         10
            The record was not clear that Debtor possesses all the vehicles. Debtor may have “parted out”
 some of the vehicles in the process of making repairs to its equipment. Additionally, some of the vehicles
 may be located out of state and are not currently in Debtor’s possession. This list includes all the items of
 equipment for which a corresponding certificate of title is in evidence regardless of whether the
 equipment was listed in the Schedules, Supplement, First Plan, Second Plan, Certificate of Insurance from
 Progressive Commercial, or Evidence of Property Insurance from Northwest Insurance Agency. To the
 extent not discussed in this section, vehicles for which Trustee did not provide an Idaho certificate of title
 are addressed in the remainder of this decision.


 MEMORANDUM OF DECISION - 9
Case 20-20081-NGH            Doc 179 Filed 04/13/21 Entered 04/13/21 12:05:05       Desc Main
                                    Document    Page 10 of 15



        Trustee also requested turnover of three other unscheduled 11 vehicles: (1) a 1994

 or 1997 Ford F350, (2) a 1995 Ford F350, and (3) a 2008 Ranger ATV, which may be

 titled in the name of Jason Lunders. The record does not contain a certificate of title for

 any of these vehicles. Accordingly, the Court concludes that Trustee has not carried his

 burden regarding these three vehicles.

                  2.      Other Equipment

        Under Idaho law, possession of personal property is prima facie evidence of

 ownership. State v. Odberg (In re Odberg’s Estate), 182 P.2d 945, 949 ( Idaho 1947)

 (citing Hare v. Young, 146 P. 107, 109–10 (Idaho 1915); Am. Fruit Growers, Inc. v.

 Walmstad, 260 P. 168, 170 ( Idaho 1927) (stating “Possession of personal property is

 indicia of ownership. One in custody of personal effects is presumed to be rightfully in

 possession until the contrary appears.”)). Trustee argues Debtor has made multiple

 assertions that it owns the equipment at issue by listing the equipment in its Schedule

 A/B, the Supplement, Debtor’s two proposed chapter 11 plans, Debtor’s tax depreciation

 schedules, certificates of insurance, invoices, and loan documents. In contrast, Debtor

 largely relies on the testimony of Annette Moore, who served as Debtor’s accountant

 during the chapter 11 portion of the bankruptcy case, to establish much of the property at

 issue is not owned by Debtor.

        At the outset, the Court notes that Debtor and Trustee seem to agree that at least

 some of the equipment at issue is owned by Debtor. Regarding the equipment and tools



        11
             None of these vehicles are listed on the Schedules or Supplement.


 MEMORANDUM OF DECISION - 10
Case 20-20081-NGH           Doc 179 Filed 04/13/21 Entered 04/13/21 12:05:05                    Desc Main
                                   Document    Page 11 of 15



 in dispute, the parties disagree as to what weight the Court should give the

 representations Debtor made regarding those items in the Schedules and other documents

 in this case.

                       a.      Items of Equipment not in Dispute

        Both Moore and Trustee agree that certain items of equipment are owned by

 Debtor. Based on her review of Debtor’s books and records, Moore compiled a list of

 equipment she determined Debtor owned. Exhibit 106 at 6–7. Comparing Moore’s list

 to the items of personal property Trustee requested in his closing argument reveals

 several items of property in common. Compare Ex. 106 at 6–7 with Doc. No. 173 at 9–

 11. As the parties agree the following pieces of equipment are owned by Debtor, the

 Court concludes Debtor must surrender all such equipment in its possession 12 to Trustee:

        •         Case 5220 Mower Tractor;

        •         12G Caterpillar Grader;

        •         1995 Kobelco 200 Log Loader;

        •         1995 Teton 5th Wheel Camper;

        •         1997 Linkbelt 3400 Processor DT 3000W;

        •         1983 John Deere 2640 Tractor;

        •         2004 Kobelco 330 Jewell with Processor;

        •         2005 Kobelco 290 Jewell Loader;

        •         2007 John Deere 2054 Loader with Wartah 622B; and


        12
             Some items of equipment are in Alaska, and, therefore, may not be in Debtor’s possession.


 MEMORANDUM OF DECISION - 11
Case 20-20081-NGH          Doc 179 Filed 04/13/21 Entered 04/13/21 12:05:05                     Desc Main
                                  Document    Page 12 of 15



         •       2012 Trailer for Ranger ATV.

                      b.      Disputed Equipment Listed in the Schedules and
                              Supplement

         Debtors in bankruptcy are required to disclose all ownership interests in property

 in their schedules and statement of financial affairs. Those assertions may be considered

 by the Court as evidentiary admissions under Fed. R. Evid. 801(d). Scott v. Countrywide

 Home Loans, Inc. (In re Scott), 376 B.R. 285, 288 n.2 (Bankr. D. Idaho 2007) (citing In

 re Schweizer, 354 B.R. 272, 278 n.3 (Bankr. D. Idaho 2006); In re Moore, 269 B.R. 864,

 869 n.7 (Bankr. D. Idaho 2001)). The Court concludes Debtor’s assertions in its

 Schedules and Statement of Financial Affairs are more persuasive than the testimony and

 conclusions of Annette Moore, which Debtor primarily relies on in determining

 ownership of much of the equipment at issue.

         Debtor’s assertion of ownership of equipment in its Schedule A/B and Supplement

 is entitled to evidentiary weight. Debtor has not amended Schedule A/B during this case

 to alter those assertions. 13 Further, Question 21 on Debtor’s Statement of Financial

 Affairs asked Debtor to “List any property that the debtor holds or controls that another

 entity owns. Include any property borrowed from, being stored for, or held in trust. Do

 not list leased or rented property.” Debtor answered “none.” Ex. 216 at 20. Debtor also

 did not disclose any lease or rental agreements for any equipment in its Schedule G. Ex.

 216 at 14. It is noteworthy that Debtor first asserted that much of the equipment at issue



         13
            Debtor also included all items listed on its Schedule A/B and Supplement in the liquidation
 analysis included in its First Plan, Ex. 301, and Second Plan, Ex. 304.


 MEMORANDUM OF DECISION - 12
Case 20-20081-NGH          Doc 179 Filed 04/13/21 Entered 04/13/21 12:05:05                    Desc Main
                                  Document    Page 13 of 15



 was not estate property only after the case was converted to a chapter 7 liquidation. In

 other words, Debtor took the position that it did not own certain equipment only when

 faced with the prospect of a chapter 7 trustee selling the equipment.

         The Court gives less weight to Moore’s testimony and conclusions regarding

 ownership of the equipment at issue because it is largely based on hearsay and documents

 not in the evidentiary record. Moore attempted to determine ownership of items of

 personal property starting with the items Debtor listed in its depreciation schedule

 attached to its 2015 federal tax return. Ex. 106 at ¶ 2. Moore then reviewed “all of the

 purchase records for various items of equipment that [she] could find, including checks

 and check registers.” Id. Moore further testified that she reviewed Debtor’s QuickBooks

 records, and relevant bank records, receipts, titles, and bills of sale she could locate.

 Moore testified she was unable to locate all such underlying records for all equipment at

 issue. Many of these underlying records are absent from the record. Moore also testified

 that she relied on input from Lunders when determining whether Debtor owned certain

 items of personal property.

         The Court addresses one specific item of equipment listed in the Supplement, a

 2009 John Deere 2054 tractor, that Debtor singled out in its closing argument as being

 owned by Lunders’ “Uncle Don.” 14 The record does not support this argument. Debtor

 listed this tractor in the Supplement and both proposed chapter 11 plans. See Ex. 300,

 301, 304. Debtor never amended its Statement of Financial Affairs to disclose that it


         14
           Debtor does not identify Uncle Don’s last name. Therefore, the Court will refer to him just as
 Debtor did. No disrespected is intended.


 MEMORANDUM OF DECISION - 13
Case 20-20081-NGH          Doc 179 Filed 04/13/21 Entered 04/13/21 12:05:05                    Desc Main
                                  Document    Page 14 of 15



 possessed a 2009 John Deere 2054 tractor owned by a third party. Ex. 216 at 20. Neither

 did Debtor disclose any rental or lease agreement regarding the tractor in its Schedule G.

 Ex. 216 at 14. 15

         In sum, the Court concludes that all equipment listed in the Schedules and

 Supplement is property of the estate, and Debtor must forthwith surrender such

 equipment in its possession to Trustee.

                      c.      Disputed Unscheduled Equipment

         Trustee identifies three remaining items of equipment in his closing argument: (1)

 a 2009 SK290 Log Loader, (2) a 2005 Hitachi; 16 and (3) a Komatsu Log Loader. Each of

 these three items of equipment are listed Debtor’s Evidence of Property Insurance from

 Northwest Insurance Agency. Ex. 315. Trustee relies exclusively on the fact that Debtor

 insured each of these items of equipment during the chapter 11 bankruptcy to establish

 Debtor owned the equipment. Debtor argues, however, that it insured items of equipment

 that it was permitted to use, but it did not necessarily own all this equipment. The Court

 concludes Trustee has not met his burden of proof to establish Debtor owned this

 equipment and is required to turn it over to Trustee.

         Lunders testified that Debtor did not own the Hitachi 500 skidder. Instead, it was

 owned by Cascade Trailer. Debtor started using this equipment in September or October


         15
            It is important to note the Court is only deciding the issue of whether Debtor is required to
 surrender possession of the 2009 John Deere 2054 tractor to Trustee. Should Trustee seek to liquidate the
 tractor pursuant to § 363(b), nothing in this Decision precludes Uncle Don from objecting to such a sale
 and proving he owns the tractor.
         16
           This equipment appears to be the 1995 Hitachi EX200LC Excavator listed in the Evidence of
 Property Insurance.


 MEMORANDUM OF DECISION - 14
Case 20-20081-NGH       Doc 179 Filed 04/13/21 Entered 04/13/21 12:05:05             Desc Main
                               Document    Page 15 of 15



 of 2019. Lunders testified that he “signed over” a 2006 Western Star truck to Cascade

 Trailer in exchange for Debtor’s use of the Hitachi 500 skidder. The record is unclear

 regarding the details of Debtor’s transaction with Cascade Trailer regarding the Hitachi

 500 skidder. The Court is unable to determine if Debtor acquired ownership of the

 Hitachi 500 skidder or merely the right to use this equipment when it “signed over” the

 2006 Western Star truck.

        Lunders also testified that Debtor did not own the Komatsu Log Loader and that

 Debtor was only entitled to use this equipment. Lunders was not sure whether the

 Komatsu Log Loader listed on Exhibit 315 was a piece of equipment Debtor was

 purchasing from Viking Lumber in Alaska, or if it was a Komatsu Log Loader that was

 owned by Cascade Trailer.

        Given the sparse record regarding these three items of equipment, the Court is

 unable to determine the equipment constitutes estate property that Debtor must surrender

 to Trustee.

 CONCLUSION

        Based on the foregoing, Trustee’s Motion will be granted in part. Debtor will be

 required to surrender all the property identified as property of the estate in this Decision.

 The Court will enter an appropriate order.

 DATED: April 13, 2021


                                            _________________________
                                            NOAH G. HILLEN
                                            U.S. Bankruptcy Judge



 MEMORANDUM OF DECISION - 15
